UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 11-1632


PAUL L. ASHBAUGH,

                Plaintiff - Appellant,

          and

ASHBAUGH CUSTOM BUILDERS, LLC,

                Plaintiff,

          v.

THE CORPORATION OF BOLIVAR, a West Virginia municipality;
EDWARD HALL, Mayor, in his official capacity; DONNA CALLAR,
individually and in her official capacity; ROBERT HARDY,
individually and in his official capacity; JOHN HEAFER,
individually and in his official capacity; MARY RUTHERFORD,
individually and in her official capacity; CARRIE GAUTHIER,
individually and in her official capacity,

                Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:05-cv-00129-JPB)


Submitted:   August 30, 2012             Decided:   September 11, 2012


Before KING, WYNN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.
J. Michael Cassell, CASSELL & PRINZ, PLLC, Charles Town, West
Virginia, for Appellant.  Michael D. Lorensen, Jared M. Adams,
BOWLES RICE MCDAVID GRAFF & LOVE, Martinsburg, West Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Paul    L.    Ashbaugh       and      Ashbaugh         Custom    Builders,     LLC

(“ACB”),    seek      to    appeal    the       district         court’s      order     granting

summary judgment for Defendants on their 42 U.S.C. § 1983 (2006)

complaint.      We dismiss the appeal for lack of jurisdiction.

              “[A] corporation may appear in the federal courts only

through licensed counsel.”                  Rowland v. Cal. Men’s Colony, 506

U.S. 194, 202 (1993).                Thus, because Ashbaugh, acting pro se,

filed a notice of appeal on behalf of himself and ACB, the

notice was not adequate to perfect ACB’s appeal.                               See Becker v.

Montgomery,        532     U.S.   757,     763-68           (2001)     (finding     notice    of

appeal defective for lack of proper signature as required by

Fed. R. Civ. P. 11(a)).              Although we brought the defect to ACB’s

attention     on     more    than    one    occasion,            ACB   failed      to   promptly

correct the notice of appeal.                    See Fed. R. Civ. P. 11(a).                  The

appearance of counsel on behalf of ACB more than eight months

after     Ashbaugh         noticed    the       appeal,          and    months      after    the

completion of informal briefing, occurred too late to cure the

defect.       We therefore strike the notice of appeal as to ACB.

See Fed. R. Civ. P. 11(a).

              Further, we note that ACB, not Ashbaugh, is the owner

of the property at issue.                  See Fed. R. Evid. 201(b)(2) (“The

court   may    judicially         notice     a      fact      that     is    not   subject    to

reasonable     dispute        because      it       .   .    .   can    be    accurately     and

                                                3
readily determined from sources whose accuracy cannot reasonably

be   questioned.”);   Papasan      v.   Allain,      478   U.S.   265,    268    n.1

(1986) (noting that courts “are not precluded . . . from taking

notice of items in the public record”).                    Thus, as merely a

member of ACB, Ashbaugh does not have standing to appeal on his

own behalf the district court’s order.                 See W. Va. Code Ann.

§ 31B-2-201 (Michie 2009) (“A limited liability company is a

legal   entity   distinct   from    its     members.”);     W.    Va.   Code    Ann.

§ 31B-5-501 (Michie 2009) (“A member is not a coowner of . . .

property of a limited liability company.”); Lujan v. Defenders

of Wildlife, 504 U.S. 555, 560-61 (1992) (stating elements of

standing); Smith Setzer & Sons, Inc. v. S.C. Procurement Review

Panel, 20 F.3d 1311, 1317 (4th Cir. 1994) (“It is considered a

fundamental rule that a shareholder — even the sole shareholder

— does not have standing to assert claims alleging wrongs to the

corporation.”) (internal quotation marks and brackets omitted).

           Accordingly,     we     dismiss     the     appeal     for    lack    of

jurisdiction.     We deny as moot the motion to strike Ashbaugh’s

pro se supplemental reply brief.            We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                         DISMISSED



                                        4